United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    February 15, 2007

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 06-30738
                            Summary Calendar


RICKY EUGENE MINNIFIELD,

                                       Plaintiff-Appellant,

versus

LOUISIANA DEPARTMENT OF EDUCATION;
SCHOOL BOARD OF OUACHITA PARISH;
WEST MONROE HIGH SCHOOL,

                                       Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 3:05-CV-02074
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Pro se Plaintiff Ricky Minnifield alleges that the West Monroe

High School mascot, a confederate rebel, manifests state-sponsored

discrimination in violation of both the Louisiana and United States

Constitution.      Citing   these   same   constitutional     provisions,

Minnifield also complains that during his years at West Monroe

High, the school used the confederate battle flag on its yearbook,

on its cheerleader uniforms, and on the school building itself.            In

the early 1990s, the school stopped all officially sanctioned use

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
of the flag, though the rebel mascot remains.              The Plaintiff seeks

compensatory       and   punitive    damages    totaling      $22   million     and

injunctive relief.

     Plaintiff graduated from West Monroe High in 1975, and he has

no children attending the school.               The district court properly

dismissed for lack of standing his claim for injunctive relief.

That claim was mooted upon graduation.               See Doe v. Marshall, 622
F.2d 118, 119 (5th Cir. 1980); Newdow v. United States Congress, Elk

Grove    Unified    School     District,   et    al.,   542 U.S. 1    (2004).

Likewise, the district court properly dismissed as time-barred

plaintiff’s claim for damages under section 1983.               See Jacobsen v.

Osborne, 133 F.3d 315, 319 (5th Cir. 1998); Peter Henderson Oil v.

City of Port Arthur, 806 F.2d 1273, 1275 (5th Cir. 1987).                       Such

claims   accrue     when    the   plaintiff    has   reason   to    know   of   the

actionable injury.         See Kline v. North Texas State University, 782
F.2d 1229 (5th Cir. 1986).

     AFFIRMED.